Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between    INTERVEST BANCSHARES CORPORATION    New
York, New York       Docket No. 10-248-WA/RB-HC and    FEDERAL RESERVE BANK OF
NEW YORK    New York, New York   

WHEREAS, Intervest Bancshares Corporation, New York, New York (“ Intervest”), a
registered bank holding company, owns and controls Intervest National Bank, New
York, New York (the “Bank”), a national bank, and various nonbank subsidiaries;

WHEREAS, it is the common goal of Intervest and the Federal Reserve Bank of New
York (the “Reserve Bank”) to maintain the financial soundness of Intervest so
that Intervest may serve as a source of strength to the Bank;

WHEREAS, Intervest and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on January 5, 2011, the board of directors of Intervest, at a duly
constituted meeting, adopted a resolution authorizing and directing Lowell S.
Dansker to enter into this Agreement on behalf of Intervest, and consenting to
compliance with each and every provision of this Agreement by Intervest and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).



--------------------------------------------------------------------------------

NOW, THEREFORE, Intervest and the Reserve Bank agree as follows:

Source of Strength

1. The board of directors of Intervest shall take appropriate steps to fully
utilize Intervest’s financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors of the Federal Reserve System
(the “Board of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of
strength to the Bank, including, but not limited to, taking steps to ensure that
the Bank complies with the Formal Agreement entered into with the Office of the
Comptroller of the Currency on December 9, 2010 and any other supervisory action
taken by the Bank’s federal regulator.

Dividends and Distributions

2. (a) Intervest shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.

(b) Intervest shall not directly or indirectly take dividends or any other form
of payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.

(c) Intervest and its nonbank subsidiary shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on

 

2



--------------------------------------------------------------------------------

subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on Intervest’s capital, earnings, and cash flow; the Bank’s capital,
asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, Intervest must also demonstrate that
the requested declaration or payment of dividends is consistent with the Board
of Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

Debt and Stock Redemption

3. (a) Intervest shall not, directly or indirectly, incur, increase, or
guarantee any debt without the prior written approval of the Reserve Bank. All
requests for prior written approval shall contain, but not be limited to, a
statement regarding the purpose of the debt, the terms of the debt, and the
planned source(s) for debt repayment, and an analysis of the cash flow resources
available to meet such debt repayment.

(b) Intervest shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Reserve Bank.

Cash Flow

4. Within 90 days of this Agreement, Intervest shall submit to the Reserve Bank
a written statement of its planned sources and uses of cash for debt service,
operating expenses, and other purposes (“Cash Flow Projection”) for 2011.
Intervest shall submit to the Reserve Bank a Cash Flow Projection for each
calendar year subsequent to 2011 at least one month prior to the beginning of
that calendar year.

 

3



--------------------------------------------------------------------------------

Capital Plan

5. Within 90 days of this Agreement, Intervest shall submit to the Reserve Bank
an acceptable written plan to maintain sufficient capital at Intervest on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:

(a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;

(b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, its risk profile, the adequacy of the allowance for loan and
lease losses, current and projected asset growth, and projected earnings;

(c) the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

(d) supervisory requests for additional capital at the Bank or the requirements
of any supervisory action imposed on the Bank by its federal regulator; and

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors that Intervest serve as a source of strength to the Bank.

6. Intervest shall notify the Reserve Bank, in writing, no more than 30 days
after the end of any quarter in which any of Intervest’s capital ratios fall
below the approved plan’s minimum ratios. Together with the notification,
Intervest shall submit an acceptable written plan that details the steps that
Intervest will take to increase Intervest’s capital ratios to or above the
approved plan’s minimums.

 

4



--------------------------------------------------------------------------------

Compliance with Laws and Regulations

7. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Intervest shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

(b) Intervest shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

Progress Reports

8. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

Approval and Implementation of Plan

9. (a) Intervest shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time period set forth in paragraph 5 of this
Agreement.

(b) Within 10 days of approval by the Reserve Bank, Intervest shall adopt the
approved capital plan. Upon adoption, Intervest shall promptly implement the
approved plan, and thereafter fully comply with it.

(c) During the term of this Agreement, the approved capital plan shall not be
amended or rescinded without the prior written approval of the Reserve Bank.

 

5



--------------------------------------------------------------------------------

Communications

10. All communications regarding this Agreement shall be sent to:

 

  (a) Ms. Anita Awatramani

  Senior Bank Examiner

  Federal Reserve Bank of New York

  33 Liberty Street

  New York, New York 10045

 

  (b) Mr. Lowell S. Dansker

  Chairman & CEO

  Intervest Bancshares Corporation

  One Rockefeller Plaza, Suite 400

  New York, New York 10020

Miscellaneous

11. Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to Intervest to comply
with any provision of this Agreement.

12. The provisions of this Agreement shall be binding upon Intervest and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

13. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

14. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting Intervest, the Bank, any nonbank
subsidiary of Intervest, or any of their current or former
institution-affiliated parties and their successors and assigns.

 

6



--------------------------------------------------------------------------------

15. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 14th day of January, 2011.

 

INTERVEST BANCSHARES CORPORATION         FEDERAL RESERVE BANK OF NEW YORK By:   

/s/ Lowell S. Dansker

      By:   

/s/ Armin Lovi

   Lowell S. Dansker          Armin Lovi    Chairman & CEO          Examining
Officer

 

7